PER CURIAM.
Maria Alvarez appeals the revocation of her probation. At the time Maria Alvarez was placed on probation, she was read the conditions of her probation and she signed the probation orders. After her release from jail, she contacted her probation officer, but failed to keep her first probation appointment, and made no attempt thereafter to schedule a meeting with her probation officer, file monthly reports, or otherwise fulfill the conditions of her probation. The record of the probation revocation hearing reveals that the judge directly questioned Alvarez closely and found, on Alvarez’s own admission, that she was in willful violation of her probation conditions. See Morales v. State, 622 So.2d 1173 (Fla. 3d DCA 1993); Thomas v. State, 453 So.2d 156 (Fla. 1st DCA 1984). Accordingly, we affirm..